Holmes, J.,
concurring in part and dissenting in part. While I agree with the majority as to the speculative nature of the lost profits in this case, I dissent due to the insufficiency of evidence produced in an effort to establish loss of goodwill and an award for punitive damages.
Goodwill is that aspect of business which attracts a clientele and generates profits due to the company’s reputation for good service. Roundhouse v. Owens-Illinois, Inc. (C.A.6, 1979), 604 F. 2d 990, 995. For a jury to ascertain an exact amount of damages for this type of loss is difficult at best.
However, in a contract action for compensatory damages, the trial court must separate evidence tending to show loss of future profits and that showing loss of goodwill. If not, the aggrieved plaintiff will be able to recover an amount of duplicate damages, as goodwill must be considered a principal factor of future profits.
In my view, plaintiff did not prove loss of prospective customers or any damage to its goodwill or business reputation. There was testimony that the company was a reliable hauler of sand and gravel. However, there was a total lack of evidence to support a finding that its reputation for good service had been tarnished. The only other evidence presented on this issue was by Charles Combs, himself, who testified that his business value diminished by $975,000 due to the loss of this particular contract. This testimony sounds in lost profits, not loss of goodwill. Even assuming that an owner of a business is competent to give opinion testimony as to the value of his company’s reputation, I believe this testimony could not be the sole factor used to establish a loss of goodwill. Therefore, the court of appeals was correct in ruling that the trial court erred in failing to direct a verdict in favor of International Harvester on this issue.
The degree of culpability required to permit an instruction on punitive damages is a difficult question. An award of punitive damages is capable of great abuse and the trial court must carefully weigh a plaintiff’s case before submitting the question to the jury.
There was no evidence in the record to demonstrate that any wrongdoing by the defendant was particularly gross or egregious as required by Logsdon v. Graham Ford Co. (1978), 54 Ohio St. 2d 336, 340, at fn. 2 [8 O.O.3d 349]. Instead, the record established that the representations concerning the *247delivery date of the trucks were a result of a splintered bureaucratic process involving judgments made by different people who pass on different aspects of the problem at different times. The persons involved made decisions based on different types and amounts of information, and none of them possessed more than a small portion of the total amount of information involved. I would not hold the corporate defendant liable for punitive damages in this situation. Therefore, it follows that in the absence of an award for punitive damages, attorney fees are not recoverable by the plaintiff. See Columbus Finance v. Howard (1975), 42 Ohio St. 2d 178, 183 [71 O.O.2d 174].
Accordingly, I would affirm the judgment of the court of appeals.
Locher, Acting C.J., concurs in the foregoing opinion.